Citation Nr: 0509625	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  02 15-084A	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1961 to 
November 1964.

This case comes to the Board of Veterans' Appeals (Board) 
originally from a November 2001 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, which denied the veteran's claims for 
service connection for hypertension and a right knee 
disability.  He filed a timely appeal.  

In October 2003, the Board remanded these claims to the RO 
via the Appeals Management Center (AMC) for further 
development and consideration.  Specifically, the Board 
requested that the RO schedule the veteran for orthopedic and 
cardiology examinations.  VA examinations were conducted in 
May and September 2004.  In December 2004, the RO issued a 
rating decision granting his claim for service connection for 
the right knee disability, and since he has not contested 
either the rating and/or effective date assigned, it is 
considered a full grant of the benefits requested.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (increased 
rating issues are separate from service connection issues).  
Accordingly, that claim is no longer before the Board.  Also 
in December 2004, the RO issued a supplemental statement of 
the case (SSOC) continuing its denial of his claim for 
service connection for hypertension.  So this claim has been 
returned to the Board for further appellate consideration.


FINDING OF FACT

The veteran's hypertension did not originate in service or 
within one year after separation from service, and is not 
otherwise causally related to his military service.  




CONCLUSION OF LAW

The veteran's hypertension was not incurred or aggravated 
during service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.159, 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim, and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA and implementing regulations also 
require VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and readjudication.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. 112, 119-120 (2004).  

In this case, the veteran was provided the required VCAA 
notice by letters of August and November 2001, prior to the 
RO's initial unfavorable decision in November 2001.  So this 
was in accordance with the holding in Pelegrini II.  

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at *23.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini I.  See VAOPGCPREC 1-04 
(Feb. 24, 2004).  The "fourth element" language in 
Pelegrini I is substantially identical to that of Pelegrini 
II, as mentioned, requiring VA under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)(1) to request the claimant provide 
any evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  The Board is bound by the precedent 
opinions of VA's General Counsel, as the chief legal officer 
for the Department.  38 U.S.C.A. § 7104(c) (West 2002).

Here, although the August and November 2001 VCAA notice 
letters that were provided to the veteran do not contain the 
precise language specified in 38 C.F.R. 
§ 3.159(b)(1), the Board finds that he was otherwise fully 
notified of the need to give VA any evidence pertaining to 
his claim.  The letters requested that he provide or identify 
any evidence supporting his claim and specifically outlined 
the necessary evidence.  So a more generalized request with 
the precise language outlined in § 3.159(b)(1) would be 
redundant.  The absence of such a request is unlikely to 
prejudice him, and thus, the Board finds this to be harmless 
error.  VAOPGCPREC 1-04 (Feb. 24, 2004).  

With respect to the VCAA letter of August 2001, the veteran 
was requested to respond as soon as possible.  The November 
2001 letter asked him to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was invalidated by the United 
States Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America (PVA) v. Secretary of Veterans Affairs, 
345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond 
to a VCAA notice within 30 days and was misleading and 
detrimental to claimants whose claims were prematurely denied 
short of the statutory one-year period provided in 
38 U.S.C.A. § 5301(a).  Thus, that regulatory provision was 
invalid because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), and private medical records dated from August 
1989 through September 2002 were submitted.  The RO requested 
additional medical records from Central Vermont Hospital, and 
it responded that it did not have any records on file other 
than laboratory results dating from July 1997 through July 
2001, which have been associated with the claims file.  Over 
3 years have passed since the most recent November 2003 VCAA 
letter, and he has not indicated that he has any additional 
relevant information or evidence to submit, or which needs to 
be obtained.  Furthermore, although offered, he declined his 
opportunity for a hearing to provide oral testimony in 
support of the claim.  38 C.F.R. § 20.700(a) (2004).



In sum, the record reflects that the facts pertinent to this 
claim has been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.

Factual Background

The veteran's SMRs indicate that during his enlistment 
examination, in September 1964, he reported having no heart 
problems.  Upon physical examination, his heart was normal, 
and his blood pressure was normal at 138/74.  In September 
1964, the report of his separation examination indicates his 
heart was normal.  His blood pressure was normal at 132/74.  
A note was made, however, regarding his psychiatric 
evaluation.  This note indicated emotional lability as 
manifested by tachycardia (increased heart rate), systolic 
hypertension (increased blood pressure), diaphoresis 
(perspiration), and tense musculature in the face of medical 
or military authority.  It was noted that this was a 
psychophysiological response.

Private medical records dated from August 1989 through 
September 2002, indicate the veteran was treated for high 
blood pressure - primarily with Lopressor.  A note in August 
1989 indicates he reported having had a history of high blood 
pressure since he was 28 years old.

The report of the September 2004 VA examination for 
hypertension indicates the veteran reported having a 
myocardial infarction in 1993.  Since then, he stated he had 
taken a variety of medication to control his blood pressure.  
He denied any symptoms of high blood pressure or side effects 
from those medications other than one episode of flushing.  
The examiner reviewed the claims file and noted that his 
blood pressure reading was 138/74 in October 1961, and 132/74 
in September 1994.  

Upon physical examination, the veteran's blood pressure was 
178/92, with a repeat of 170/90 and 170/88 with no murmur, 
rub, or gallop.  He was diagnosed with hypertension.  The 
examiner stated, "Due to the absence of hypertensive blood 
pressure readings in the C file, it is less than fifty 
percent likely to be a service-connected condition."

Governing Statutes and Regulations

Service connection is granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2004).  This requires a finding that there is a current 
disability that has a relationship with an injury or disease 
or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) 
and Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
However, it need not be shown that the disability was 
present or diagnosed during service but only that there is a 
nexus between the current condition and military service, 
even if first diagnosed after service, on the basis of all 
the evidence, including pertinent service medical records.  
This can be shown by establishing that the disability 
resulted from personal injury or disease incurred in the 
line of duty.  38 C.F.R. § 3.303(d) (2004); Godfrey v. 
Derwinski, 2 Vet. App. 352, 356 (1992).  

Hypertension - as a chronic condition, per se, will be 
presumed to have been incurred in service if manifested to a 
compensable degree within 1 year following service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 
1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 
546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 
(Fed. Cir. 1998).



When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West 2002).  See also Dela Cruz v. 
Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA simply 
restated what existed in section 5107 regarding the 
benefit-of-the-doubt doctrine").  

Legal Analysis

In this case, there is no evidence that the veteran's 
hypertension developed during his military service or to a 
compensable degree within one year after his discharge.  
Although his SMRs indicate he had emotional lability 
manifested, in part, by elevated blood pressure when faced 
with medical or military authority, it also was pointed out 
this was purely a psychosomatic response.  So, in other 
words, this was a psychiatric rather than physiological 
issue.  And this conclusion was consistent with the normal 
blood pressure readings on enlistment in October 1961 and on 
separation in September 1964.

Furthermore, the record does not indicate a diagnosis of 
hypertension or treatment until August 1989 - almost 25 years 
after discharge from military service.  And while it was 
noted the veteran reported having a history of high blood 
pressure since he was 28 years old, even if indeed true, this 
still means he did not begin to experience the condition 
until a few years after his separation from military service.  
The record indicates he was born in February 1939, which 
would have made him 25 years old at discharge.  So even 
assuming he began having hypertension at age 28, this still 
was beyond the 1-year presumptive period following service.  
But aside from this, the September 2004 VA examiner indicated 
there is less than a 50 percent probability (i.e., less 
likely than not) that the veteran's current hypertension is 
related to his military service.  There is no objective 
medical evidence suggesting otherwise, to refute this medical 
opinion.



For these reasons, the claim for service connection for 
hypertension must be denied because the preponderance of the 
evidence is unfavorable, meaning the benefit-of-the-doubt 
doctrine does not apply.  38 C.F.R. § 3.102 (2004); see also 
Alemany v. Brown, 9 Vet. App. at 519; Gilbert v. Derwinski, 1 
Vet. App. at 57.


ORDER

The claim for service connection for hypertension is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


